Peck, P. J.
(dissenting). While discretion exists in consideration of infancy or incompetency to ameliorate the requirement of giving notice of claim within sixty days, I agree with Special Term that discretion does not exist to extend the time for making an application to be relieved of the sixty-day requirement beyond the period of one year after the claim accrues (Matter of Martin v. School Board of Union Free District, No. 28, Long Beach, 275 App. Div. 1042; Matter of Ennis v. City of Peekskill, 276 App. Div. 779).
G-leetetoet, Dore and Shieettag, JJ., concur with Cohet, J.; Peck, P. J., dissents in opinion.
Order reversed, with $20 costs and disbursements to the appellant. Settle order on notice.